DETAILED ACTION
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Steve Chang on 12-16-2021.
Claims are amended as follows:
(Original) A method comprising: 
 transmitting, by a base station and to a wireless device, configuration parameters of a downlink control channel, wherein the configuration parameters indicate:
at least one subframe in which the downlink control channel is configured; and
a starting symbol of the downlink control channel, 
wherein transmission power in each symbol, in the at least one subframe and prior to the starting symbol of the downlink control channel, is zero; and
transmitting, to the wireless device via the downlink control channel, packet scheduling information.

(Original) The method of claim 1, further comprising transmitting, to the wireless device and based on the packet scheduling information, at least one packet.

(Original) The method of claim 1, wherein the packet scheduling information is for transmission of a packet via a downlink data channel.

(Original) The method of claim 1, wherein the at least one subframe comprises a plurality of subframes on a carrier, and wherein in each subframe of the plurality of subframes, transmission power of each symbol, prior to a starting symbol of a corresponding downlink control channel, is 

(Original) The method of claim 1, wherein the configuration parameters indicate that in the at least one subframe, a symbol position of the starting symbol of the downlink control channel is the same as a starting position of a downlink data channel associated with the downlink control channel.

(Original) The method of claim 1, wherein the configuration parameters indicate that a downlink data channel, associated with the at least one subframe, begins in time at a first symbol number in a series of symbols of the at least one subframe.

(Original) A base station comprising: 
one or more processors; and
memory storing instructions that, when executed by the one or more processors, cause the base station to:
transmit, to a wireless device, configuration parameters of a downlink control channel, wherein the configuration parameters indicate:
at least one subframe in which the downlink control channel is configured; and
a starting symbol of the downlink control channel, 
wherein transmission power in each symbol, in the at least one subframe and prior to the starting symbol of the downlink control channel, is zero; and
transmit, to the wireless device via the downlink control channel, packet scheduling information.

(Original) The base station of claim 7, wherein the instructions, when executed by the one or more processors, further cause the base station to transmit, to the wireless device and based on the packet scheduling information, at least one packet.

(Original) The base station of claim 7, wherein the packet scheduling information is for transmission of a packet via a downlink data channel.

(Original) The base station of claim 7, wherein the at least one subframe comprises a plurality of 

(Original) The base station of claim 7, wherein the configuration parameters indicate that in the at least one subframe, a symbol position of the starting symbol of the downlink control channel is the same as a starting position of a downlink data channel associated with the downlink control channel.

(Original) The base station of claim 7, wherein the configuration parameters indicate that a downlink data channel, associated with the at least one subframe, begins in time at a first symbol number in a series of symbols of the at least one subframe.

(Original) A method comprising: 
 receiving, by a wireless device and from a base station, configuration parameters of a downlink control channel, wherein the configuration parameters indicate:
at least one subframe in which the downlink control channel is configured; and
a starting symbol of the downlink control channel, 
wherein transmission power in each symbol, in the at least one subframe and prior to the starting symbol of the downlink control channel, is zero; and
receiving, by the wireless device via the downlink control channel, packet scheduling information.

(Original) The method of claim 13, further comprising receiving, based on the packet scheduling information, at least one packet.

(Original) The method of claim 13, wherein the packet scheduling information is for transmission of a packet via a downlink data channel.

(Original) The method of claim 13, wherein the at least one subframe comprises a plurality of subframes on a carrier, and wherein in each subframe of the plurality of subframes, transmission 

(Original) The method of claim 13, wherein the configuration parameters indicate that in the at least one subframe, a symbol position of the starting symbol of the downlink control channel is the same as a starting position of a downlink data channel associated with the downlink control channel.

(Original) The method of claim 13, wherein the configuration parameters indicate that a downlink data channel, associated with the at least one subframe, begins in time at a first symbol number in a series of symbols of the at least one subframe.

(Original) A wireless device comprising: 
one or more processors; and
memory storing instructions that, when executed by the one or more processors, cause the wireless device to:
receive, from a base station, configuration parameters of a downlink control channel, wherein the configuration parameters indicate:
at least one subframe in which the downlink control channel is configured; and
a starting symbol of the downlink control channel, 
wherein transmission power in each symbol, in the at least one subframe and prior to the starting symbol of the downlink control channel, is zero; and
receive, via the downlink control channel, packet scheduling information.

(Original) The wireless device of claim 19, wherein the instructions, when executed by the one or more processors, further cause the wireless device to receive, based on the packet scheduling information, at least one packet.

(Original) The wireless device of claim 19, wherein the packet scheduling information is for transmission of a packet via a downlink data channel.



(Original) The wireless device of claim 19, wherein the configuration parameters indicate that in the at least one subframe, a symbol position of the starting symbol of the downlink control channel is the same as a starting position of a downlink data channel associated with the downlink control channel.

(Original) The wireless device of claim 19, wherein the configuration parameters indicate that a downlink data channel, associated with the at least one subframe, begins in time at a first symbol number in a series of symbols of the at least one subframe.

(Original) A system comprising: 
a base station and a wireless device,
wherein the base station comprises:
one or more processors; and
memory storing instructions that, when executed by the one or more processors, cause the base station to:
transmit, to the wireless device, configuration parameters of a downlink control channel, wherein the configuration parameters indicate:
at least one subframe in which the downlink control channel is configured; and
a starting symbol of the downlink control channel, 
wherein transmission power in each symbol, in the at least one subframe and prior to the starting symbol of the downlink control channel, is zero; and
transmit, to the wireless device via the downlink control channel, packet scheduling information, and

wherein the wireless device comprises:
one or more processors; and

receive, via the downlink control channel, the packet scheduling information.

(Original) The system of claim 25, wherein the instructions in the memory of the base station, when executed by the one or more processors of the base station, further cause the base station to transmit, to the wireless device and based on the packet scheduling information, at least one packet.

(Original) The system of claim 25, wherein the packet scheduling information is for transmission of a packet via a downlink data channel.

(Original) The system of claim 25, wherein the at least one subframe comprises a plurality of subframes on a carrier, and wherein in each subframe of the plurality of subframes, transmission power of each symbol, prior to a starting symbol of a corresponding downlink control channel, is zero.

(Original) The system of claim 25, wherein the configuration parameters indicate that in the at least one subframe, a symbol position of the starting symbol of the downlink control channel is the same as a starting position of a downlink data channel associated with the downlink control channel.

(Original) The system of claim 25, wherein the configuration parameters indicate that a downlink data channel, associated with the at least one subframe, begins in time at a first symbol number in a series of symbols of the at least one subframe.

31.	(New)	One or more non-transitory computer-readable media storing instructions that, when executed, configure a base station to: 
transmit, to a wireless device, configuration parameters of a downlink control channel, wherein the configuration parameters indicate:
at least one subframe in which the downlink control channel is configured; and

wherein transmission power in each symbol, in the at least one subframe and prior to the starting symbol of the downlink control channel, is zero; and
transmit, to the wireless device via the downlink control channel, packet scheduling information.

32.	(New)	The one or more non-transitory computer-readable media of claim 31, wherein the instructions, when executed, further configure the base station to transmit, to the wireless device and based on the packet scheduling information, at least one packet.

33.	(New)	The one or more non-transitory computer-readable media of claim 31, wherein the packet scheduling information is for transmission of a packet via a downlink data channel.

34.	(New)	The one or more non-transitory computer-readable media of claim 31, wherein the at least one subframe comprises a plurality of subframes on a carrier, and wherein in each subframe of the plurality of subframes, transmission power of each symbol, prior to a starting symbol of a corresponding downlink control channel, is zero.

35.	(New)	The one or more non-transitory computer-readable media of claim 31, wherein the configuration parameters indicate that in the at least one subframe, a symbol position of the starting symbol of the downlink control channel is the same as a starting position of a downlink data channel associated with the downlink control channel.

36.	(New)	The one or more non-transitory computer-readable media of claim 31, wherein the configuration parameters indicate that a downlink data channel, associated with the at least one subframe, begins in time at a first symbol number in a series of symbols of the at least one subframe.

37.	(New)	One or more non-transitory computer-readable media storing instructions that, when executed, configure a wireless device to:
receive, from a base station, configuration parameters of a downlink control channel, wherein the configuration parameters indicate:

a starting symbol of the downlink control channel, 
wherein transmission power in each symbol, in the at least one subframe and prior to the starting symbol of the downlink control channel, is zero; and
receive, via the downlink control channel, packet scheduling information.

38.	(New)	The one or more non-transitory computer-readable media of claim 37, wherein the instructions, when executed, further configure the wireless device to receive, based on the packet scheduling information, at least one packet.

39.	(New)	The one or more non-transitory computer-readable media of claim 37, wherein the packet scheduling information is for transmission of a packet via a downlink data channel.

40.	(New)	The one or more non-transitory computer-readable media of claim 37, wherein the at least one subframe comprises a plurality of subframes on a carrier, and wherein in each subframe of the plurality of subframes, transmission power of each symbol, prior to a starting symbol of a corresponding downlink control channel, is zero.

41.	(New)	The one or more non-transitory computer-readable media of claim 37, wherein the configuration parameters indicate that in the at least one subframe, a symbol position of the starting symbol of the downlink control channel is the same as a starting position of a downlink data channel associated with the downlink control channel.

42.	(New)	The one or more non-transitory computer-readable media of claim 37, wherein the configuration parameters indicate that a downlink data channel, associated with the at least one subframe, begins in time at a first symbol number in a series of symbols of the at least one subframe.
Allowable Subject Matter
Claims 1-42 are allowed.
The following is an examiner’s statement of reasons for allowance: the prior art of record, individually or in combination, fails to teach a method of transmitting a configuration parameters indicating at least one subframe in which the downlink control channel is configured; and a starting symbol of the downlink control channel, wherein transmission power in each symbol, in the at least one subframe and prior to the starting symbol of the downlink control channel, is zero, in combination with other limitations.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOUNIR MOUTAOUAKIL whose telephone number is (571)270-1416. The examiner can normally be reached Monday-Friday 10AM-4PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ayaz Sheikh can be reached on 571-272-3795. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MOUNIR MOUTAOUAKIL/Primary Examiner, Art Unit 2476